     Case 1:19-cv-00617-DAD-EPG Document 21 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4                           IN THE UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6
      ASHLEE VALERA,                                  CASE NO. 1:19-cv-00617-DAD-EPG
 7
                          Plaintiff,                  ORDER GRANTING STIPULATION FOR
 8                                                    EXTENSION OF NON-EXPERT AND
                                                      EXPERT DISCOVERY DEADLINES
 9           v.
                                                      (ECF No. 20)
10
      STATE FARM GENERAL INSURANCE
11    COMPANY, et al.,
12                        Defendants.
13

14

15          Pursuant to the parties’ stipulation filed on June 2, 2020, (ECF No. 20), and finding good
16   cause, the Court modifies the schedule as follows:
17

18                           Event / Deadline                          Date
19                Non-Expert Discovery Cut-Off            October 13, 2020
20                Expert Discovery Cut-Off                November 13, 2020
21                Dispositive Motion Filing Deadline November 20, 2020 (unchanged)
22                Pretrial Conference                     March 29, 2021 (unchanged)
23                Trial                                   June 8, 2021 (unchanged)
24

25   IT IS SO ORDERED.

26
        Dated:    June 2, 2020                                 /s/
27                                                    UNITED STATES MAGISTRATE JUDGE

28
                                                      1
     Case 1:19-cv-00617-DAD-EPG Document 21 Filed 06/02/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
